          Case 2:18-cv-00347 Document 37 Filed on 07/29/20 in TXSD Page 1 of 1
                                                                                                                           United States District Court
                                                                                                                             Southern District of Texas

                                                                                                                                ENTERED
                                                                                                                                July 29, 2020
                                                HEARING MINUTES AND ORDER
                                                                                                                             David J. Bradley, Clerk

Cause Number: 2:18-CV-00347

Style:                              Ken Hamilton v. Allstate Insurance Company

Appearances:
Counsel:                                                                                          Representing:

Martin Bienstock (by telephone)                                                                   Plaintiff(s)
Joseph Aguda/Bradley Jones (by telephone)                                                         Defendant(s)

Date: July 28, 2020                                                                              Court Reporter: Metzger
Time: 12:45 p.m.-1:00 p.m.                                                                        Interpreter: N/A


At the hearing the Court made the following rulings:

Telephone conference held.

Another telephone conference is set for August 25, 2020 at 12:30 p.m. to allow counsel time
to meet with plaintiff.

A joint status report is due August 24, 2020 by 12:00 p.m.

SIGNED at Houston, Texas this 28th day of July, 2020.




                                                                                             NAN Y F. ATLAS
                                                                                    SENIOR UNI   STATES DISTRICT JUDGE




\\txs.circ5.dcn\UEM_Profile\ruthguerrero\Desktop\RG Docs\Atlas\18cv347.phoneconfminutes.wpd 200728.1405
